 

Exhibit 10.1
(CIT LOGO) [l38283l3828301.gif]
505 Fifth Avenue
New York, New York 10017
December 11, 2009
Horsehead Corp.
300 Frankfort Road
Monaca, PA 15061
Attn: Chief Financial Officer and General Counsel
RE: Payoff
Ladies and Gentlemen:
The undersigned, The CIT Group/Business Credit, Inc. (“CIT”), has been informed
that Horsehead Corp. (the “Borrower”) will pay off all of the liabilities,
obligations and indebtedness (the “Existing Indebtedness”) owing by the Borrower
to CIT under or in connection with that certain Financing Agreement, dated
July 15, 2005, among CIT, as the Agent, the Lenders party thereto from time to
time, the Borrower and the Guarantors, as amended, and each of the documents,
instruments and other agreements executed in connection therewith (collectively,
the “Financing Agreement”). All capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Financing Agreement.
If paid by 3:00 p.m. New York time on December 11, 2009, the amount necessary to
pay all of the Existing Indebtedness is $44,028.23 (the “Payoff Amount”), as
detailed on Exhibit A hereto. Amounts set forth above assume that no additional
financing is provided by CIT to the Borrower and no repayment of Existing
Indebtedness is made by the Borrower on or after the date of this letter and
prior to the Payoff Effective Time (as defined below).
This letter will confirm and evidence Borrower’s agreement that the Payoff
Amount is to be paid by wire transfer to the account identified below:

     
Bank Name:
  JPMorgan Chase Bank, N.A.
ABA Number:
  021000021
Account Name:
  The CIT Group/Business Credit, Inc.
Account Number:
  144064425
Reference:
  Horsehead Corp.



--------------------------------------------------------------------------------



 



2

Upon receipt by CIT of (1) the Payoff Amount in the manner set forth above, and
(2) a fully executed counterpart of this letter agreement signed by Borrower
(the time at which the foregoing conditions shall first be satisfied is herein
referred to as the “Payoff Effective Time”), (a) all of CIT’s commitments to
extend further credit to the Borrower under the Financing Agreement (and the
Letter of Credit Guaranties) will automatically terminate, and (b) all
liabilities, obligations and indebtedness of the Borrower to CIT shall be deemed
satisfied in full, and all liens and security interests of CIT in any and all of
the property (and any or all of the capital stock) of the Borrower and its
subsidiaries shall be deemed released and terminated.
Notwithstanding anything contained herein to the contrary, the Borrower
understands and agrees that, as provided in the Financing Agreement, certain
indemnities and covenants survive termination of the Financing Agreement.
Further, notwithstanding anything contained herein to the contrary, in the event
that any errors or omissions have been made in the calculation of the sums due
in respect of the Payoff Amount, CIT expressly reserves all rights and
entitlements to all monies lawfully due to CIT under the terms of the Financing
Agreement.
In addition to the foregoing, upon the Payoff Effective Time, Borrower will be
authorized to file any or all UCC financing statement terminations and to file
and deliver to the appropriate parties all other release and termination
documents necessary to terminate the perfection of CIT’s liens and security
interests in the assets of the Borrower and its subsidiaries. CIT agrees that,
at Borrower’s expense, CIT will take such further actions and execute and
deliver such other documents and agreements as may be reasonably requested by
the Borrower to further evidence the satisfaction of the Existing Indebtedness
and the release of any of CIT’s liens or security interests.
The Payoff Amount has been calculated assuming that the proceeds of all checks
or similar instruments for the payment of money (collectively, “Checks”) that
have been received by CIT and credited to the Borrower’s account with CIT are
good collected funds. In consideration of CIT’s release of the liens and
security interests in and to Borrower’s property, the Borrower agrees to
reimburse CIT for all losses and liabilities which CIT may incur at any time as
a result of any nonpayment, claim, refund, or chargeback of any Check together
with any expenses or other charges incidental thereto incurred by CIT (to the
extent such losses, liabilities, expenses and charges are in excess of the
General Reserve described below). The amount of any such losses or liabilities
reimbursed hereunder shall be paid to CIT promptly by the Borrower upon CIT’s
demand therefor, and the amount of such demand shall be conclusive and binding
on the Borrower in the absence of manifest error.
As collateral security for the Borrower’s obligations, indebtedness, and
liabilities to CIT with respect to (x) Checks and (y) other expenses incurred by
CIT or for which CIT receives an invoice on or after the date hereof and which
are reimbursable under the Financing Agreement (the “General Reimbursement
Obligations”), Borrower hereby (i) agree to pay to CIT (in addition to all of
Borrower’s obligations outstanding as of the date hereof) the additional amount
of $5,000 (the “General Reserve”) and (ii) pledge and



--------------------------------------------------------------------------------



 



3

assign to CIT, and grant to CIT a continuing security interest in and lien upon,
all of Borrower’s right, title and interest in and to the General Reserve. The
General Reserve shall (x) at all times be held by CIT or CIT’s designee, (y) at
all times be under CIT’s dominion and control and (z) be non-interest bearing.
CIT may at any time and from time to time, and without notice to the Borrower or
to any other party (any such notice being hereby expressly waived) set off,
charge and/or apply all of the General Reserve against and on account of the
General Reimbursement Obligations as they come due. Any balance of said General
Reserve remaining after sixty (60) days have elapsed from the date hereof shall
be returned to the Borrower.
EFFECTIVE UPON THE PAYOFF EFFECTIVE TIME, AND IN CONSIDERATION OF THE ABOVE AND
FOR OTHER VALUABLE CONSIDERATION THE RECEIPT OF WHICH IS HEREBY ACKNOWLEDGED,
THE BORROWER FOR ITSELF AND ITS SUCCESSORS, ASSIGNS, PARENTS, SUBSIDIARIES,
AFFILIATES, PREDECESSORS, EMPLOYEES, AGENTS, HEIRS AND EXECUTORS, AS APPLICABLE
(COLLECTIVELY, “RELEASORS”), JOINTLY AND SEVERALLY, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY RELEASE AND FOREVER DISCHARGE CIT, AND ITS SUBSIDIARIES,
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, CONSULTANTS, ATTORNEYS,
PREDECESSORS, SUCCESSORS AND ASSIGNS, BOTH PRESENT AND FORMER (INDIVIDUALLY, A
“RELEASEE” AND COLLECTIVELY, THE “RELEASEES”) OF AND FROM ANY AND ALL MANNER OF
ACTIONS, CAUSES OF ACTION, SUITS, DEBTS, CONTROVERSIES, TORTS, DAMAGES,
JUDGMENTS, EXECUTIONS, CLAIMS AND DEMANDS WHATSOEVER, WHETHER OR NOT PRESENTLY
SUSPECTED, CONTEMPLATED OR ANTICIPATED, BASED UPON, OR IN ANY MANNER CONNECTED
WITH ANY TRANSACTION, EVENT, CIRCUMSTANCE, ACTION, OMISSION, FAILURE TO ACT OR
OCCURRENCE OF ANY SORT OR TYPE, WHETHER KNOWN OR UNKNOWN, WHICH OCCURRED,
EXISTED, OR WAS TAKEN OR PERMITTED PRIOR TO THE PAYOFF EFFECTIVE DATE WITH
RESPECT TO THE OBLIGATIONS, THE FINANCING AGREEMENT OR THE ADMINISTRATION
THEREOF, INCLUDING, WITHOUT LIMITATION, ANY SO-CALLED “LENDER LIABILITY” CLAIMS
OR DEFENSES WHICH IT HAS, ASSERTED OR UNASSERTED, IN LAW OR IN EQUITY, WHICH
RELEASORS EVER HAD OR NOW HAVE AGAINST THE RELEASEES. IF THE BORROWER ASSERTS OR
COMMENCES ANY CLAIM, COUNTER-CLAIM, DEMAND, OBLIGATION, LIABILITY OR CAUSE OF
ACTION IN DEROGATION OF THE FOREGOING RELEASE OR CHALLENGES THE ENFORCEABILITY
OF THE FOREGOING RELEASE (IN EACH CASE, A “VIOLATION”), THEN THE BORROWER AGREES
TO PAY IN ADDITION TO SUCH OTHER DAMAGES AS ANY RELEASEE MAY SUSTAIN AS A RESULT
OF SUCH VIOLATION, ALL ATTORNEYS’ FEES AND EXPENSES (INCLUDING IN-HOUSE AND
OUTSIDE COUNSEL) INCURRED BY SUCH RELEASEE AS A RESULT OF SUCH VIOLATION.



--------------------------------------------------------------------------------



 



4

This letter agreement shall be governed by the internal laws of the State of New
York. No party may assign its rights, duties or obligations under this letter
agreement without the prior written consent of the other parties. This letter
agreement supersedes any and all of our prior discussions and correspondence
regarding the Payoff Amount. This letter agreement shall inure to the benefit of
CIT, the Lenders and the Borrower, and each of their respective successors and
assigns. In addition, this letter agreement may be executed in multiple
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this letter agreement by
signing any such counterpart.

            Very truly yours,

THE CIT GROUP/BUSINESS CREDIT, INC.
      By:   /s/ Victor Alarcon         Name:   Victor Alarcon        Title:  
Vice President     

Acknowledged and Agreed:

          HORSEHEAD CORP.,
the Borrower
      /s/ Robert D. Scherich       Name:   Robert D. Scherich      Title:   Vice
President and Chief Financial Officer     



--------------------------------------------------------------------------------



 



5

         

Exhibit A
Payoff Amount Details

          LOAN BALANCE   AMOUNT  
REVOLVER (0A)
    —  
INTEREST 12/1-12/11/09
    68.70  
UNUSED LINE FEE 12-1/09 to 12/10/09
    9,212.27  
COLLATERAL MANAGEMENT FEE
    2,083.33  
UNUSED LINE FEE 12-11/09 to 1/10/10
    27,663.93  
GENERAL RESERVE
    5,000.00  
 
     
TOTAL PAYOUT
    44,028.23  
 
     